     Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 1 of 31




ZACHARY T. CARLYLE
carlylez@sec.gov
TERRY R. MILLER
millerte@sec.gov
SECURITIES AND EXCHANGE COMMISSION
1961 Stout Street, 17th Floor
Denver, Colorado 80294
(303) 844-1000

                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND EXCHANGE               17-cv-4179-DLC
COMMISSION,

                           Plaintiff,
                                                      ECF CASE
     - against -

ALPINE SECURITIES CORPORATION,

                           Defendant.


         REPLY IN SUPPORT OF THE SEC’S MOTION FOR REMEDIES
            Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 2 of 31




                                                   TABLE OF CONTENTS


INTRODUCTION ...........................................................................................................................1
ARGUMENT ...................................................................................................................................2
   I.     ALPINE’S CONDUCT WARRANTS THE REQUESTED RELIEF ................................2
                A. The Matters Cited By Alpine Should Carry No Weight ..........................................2
                B. Alpine Does Not Confront The Evidence That It’s Violations Flowed From
                     Deliberate And Reckless Policy Decisions ..............................................................5
                                     1. Alpine’s conduct was reckless .........................................................6
                                     2. Alpine’s evidence of its employees’ purported good faith is not
                                           credible .............................................................................................7
                                     3. Alpine’s persistent refusal to acknowledge its bad faith policies
                                           undermines any evidence of improvement in alpine’s SAR
                                           narratives ..........................................................................................8
                C. Together With Other Direct and Circumstantial Evidence, The Volume Of
                     Violations Supports A Finding Of Recklessness ....................................................9
                D.     Alpine Concedes That It’s Failure To Review And Report Sales Connected To
                       Large Deposits Resulted From A Deliberate AML Policy ..................................10
                E. Alpine’s Protestation Of Innocence Supports The Requested Remedies ..............11
                F. Additional Discovery And An Evidentiary Hearing Are Not Required ................12
  II.     ALPINE PROVIDES NO GROUNDS FOR A DIFFERENT PENALTY .......................13
                A. Alpine’s Proposed Methodologies Do Not Recognize The Number Or Seriousness
                     Of Separate Violations Here ..................................................................................13
                                     1. The penalty framework for violations of the BSA does not govern
                                           the penalties applicable to violations of the Exchange Act ...........15
                                     2. Alpine’s support file violations warrant separate penalties ...........16
                B. Relevant Factors do not Support a Decrease in the Penalties Sought....................17




                                                                       i
           Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 3 of 31




                                     1. Alpine’s application of factors to its conduct and the harm it
                                          caused
                                          does not weigh against the remedies sought ..................................18
                                     2. Alpine has failed to show that its financial condition warrants a
                                          reduced penalty ..............................................................................19
                                          i.         Alpine’s financial condition also includes
                                                                                                   and future earnings ...........20
                                          ii.        Alpine’s financial condition should be given little
                                                     weight .................................................................................22
                C. The Penalties Sought do not Violate the Eighth Amendment ...............................24
CONCLUSION ..............................................................................................................................25




                                                                    ii
           Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 4 of 31




                                              TABLE OF AUTHORITIES

Cases

Bloomfield v. SEC, 649 F. App’x 5465 (9th Cir. 2016)................................................................. 2
ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP Morgan Chase Co.,
  553 F.3d 187 (2d Cir.2009)......................................................................................................... 7
McLean v. Garage Mgmt. Corp., No. 09 CIV. 9325 DLC,
  2012 WL 1358739 (S.D.N.Y. Apr. 19, 2012)............................................................................. 6
Radzanower v. Touche Ross & Co., 426 U.S. 148 (1976) ........................................................... 16
SEC v. Aerokinetic Energy Corp., 8:08-CV-1409, 2010 WL 5174509,
   (M.D.FL., Dec. 15, 2010) ........................................................................................................ 24
SEC v. Cavanagh, No. 98 Civ. 1818 (DLC), 2004 WL 1594818
   (S.D.N.Y. July 16, 2004) ......................................................................................................... 20
SEC v. Cope, No. 14 Civ. 7575 (DLC), 2018 WL 3628899 (S.D.N.Y. Jul. 30, 2018) ................ 23
SEC v. First City Fin. Corp., 890 F.2d 1215 (D.C. Cir. 1989) ..................................................... 12
SEC v. Inorganic Recycling Corp., No. 99 Civ. 10159 (GEL. ), 2002 WL 1968341,
  (S.D.N.Y. Aug. 23, 2002) ......................................................................................................... 23
SEC v. Kane, No. 97 Civ. 2931(CBM), 2003 WL 1741293 (S.D.N.Y., April 1, 2003) .............. 23
SEC v. Koenig, 469 F.2d 198 (2d Cir. 1972) ............................................................................... 13
SEC v. Lorin, 76 F.3d 458 (2d Cir. 1996) .................................................................................... 12
SEC v. Lybrand, 281 F. Supp. 2d 726 (S.D.N.Y. 2003)............................................................... 20
SEC v. Markusen, 143 F.Supp.3d 877 (D. Minn. 2015)............................................................... 23
SEC v. Miller, 744 F.Supp.2d 1325 (N.D. Ga. 2010)................................................................... 23
SEC v. Moran, 944 F. Supp. 286 (S.D.N.Y. 1996)......................................................................... 3
SEC v. Slocum, Gordan & Co., 334 F. Supp. 2d 144 (D.R.I. 2004) .............................................. 4
SEC. v. Warren, 534 F.3d 1368 (11th Cir. 2008) ................................................................... 23, 24
United States v. Bajakajian, 524 U.S. 321 (1998) ............................................................ 18, 19, 25
United States v. Batchelder, 442 U.S. 114 (1979) ........................................................................ 16




                                                                  iii
          Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 5 of 31




       Plaintiff United States Securities and Exchange Commission (“SEC”) submits this

memorandum of law in reply to Alpine Securities Corporation’s (“Alpine”) Memorandum in

Opposition to the SEC’s Motion for Remedies (Doc. No. 205, “Opposition” or “Opp.”) and in

support of its Motion for Remedies (Doc. No. 196; Doc. No. 197 (Memorandum), “Motion”).

                                          INTRODUCTION

       The Motion showed that injunctive relief and civil penalties are appropriate under the

relevant factors because (i) Alpine’s thousands of violations were systematic and not isolated,

Motion at 3-4; (ii) Alpine’s conduct was deliberate and flowed from the reckless view that all of its

SARs were “voluntary” and, as a result, Alpine never had a reporting obligation for any of the

transactions it cleared, id. at 4-7; (iii) Alpine persistently denies wrongdoing by blaming others, id.

at 7; (iv) Alpine’s role as a clearing broker provides opportunities for likely future violations, id. at

7-8; (v) Alpine’s misconduct created a substantial risk of loss to investors and the international

financial system, id. at 10-11; and (vi) Alpine’s financial condition does not weigh against the

remedies sought, id. at 11. Alpine does not dispute that its wrongdoing was systemic. It does not

dispute that its position that not a single deposit of low-priced securities or related sale cleared by

Alpine was suspicious could not have been held in good faith. Instead, Alpine minimizes the 2,720

separate violations found on summary judgment to a single “technical” or “recordkeeping”

violation—or at most a handful of them. Alpine does not even begin to apply the factors routinely

used by courts, including an honest assessment of the egregious nature of its wrongdoing and its

scienter and refuses to acknowledge wrongdoing.

       The evidence has demonstrated and the Court has found that Alpine was a serial violator of

the securities laws. Alpine has wholly failed to take responsibility for that massive failing. Indeed,


                                                    1
          Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 6 of 31




Alpine has failed to take reasonable steps to remedy its systematic failures and only offers now to

agree to certain affirmative undertakings, if it is combined with the lightest of monetary slaps on the

wrists; a penalty as low as $24 per violation calculated to accommodate its balance sheet after

Alpine’s ownership systematically withdrew millions of profits. As explained below, the analysis

proposed by Alpine fundamentally distorts the factors courts consider for remedies and fails to

recognize the separate violations found by the Court on summary judgment.

                                            ARGUMENT

I.     ALPINE’S CONDUCT WARRANTS THE REQUESTED RELIEF.

       A.      The Matters Cited by Alpine Should Carry No Weight.

       Alpine first argues that a handful of selected settlements “confirms” an appropriate penalty

range of $65,000 to $800,000, which results in a range of $24 to $294 per violation found on

summary judgment. 1 Not only are these cases readily distinguishable as the penalty in those matters

were the result of settlement with willing firms, for at least the following reasons, Alpine’s analysis

of penalties imposed in other matters should be given no weight.

       First, the analysis is flawed because Alpine’s revenue is the only fact specific to Alpine that

Alpine cites, and it does so only to distinguish settlements that do not fit within the range it claims

was “confirmed” by other settlements. Opp. at 8 n.2. The analysis ignores the egregious nature of

Alpine’s violations; its deliberate and reckless disregard of SAR reporting rules; its stubborn refusal



1
  Alpine cites one case upholding penalties imposed by the SEC in a litigated administrative
proceeding, Bloomfield v. SEC, 649 F. App’x 546, 550 (9th Cir. 2016). The facts of the case are
fundamentally distinguishable. For example, the SAR-related penalties were imposed against
individuals for limited conduct, not against a broker-dealer for systemic violations, and the penalties
were imposed in the context of additional civil penalties ordered against the individuals for other
violations. The relief imposed in Bloomfield should be given no weight in this case.
                                                    2
          Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 7 of 31




to provide SAR files as required by law; and its refusal to accept responsibility. It bears no

resemblance to the factors courts consider in assessing penalties. Motion at 9-10.

       Second, even if considered in conjunction with the penalty factors, the cases cited by Alpine

do not weigh against the penalties sought here. A survey of settlements reached with other

defendants in other matters, or decisions by other judges or agencies, should carry little or no

weight because, “[c]onsidering the discretionary nature of the civil penalty framework, prior

decisions and consent decrees are of little comparative value for any individual matter.” SEC v.

Moran, 944 F. Supp. 286, 297 (S.D.N.Y. 1996). This is particularly true in this case, which is the

first case in which a Court found a defendant broker-dealer liable for thousands of SAR-related

violations in three distinct categories: deficient SARs, failure to file SARs, and failure to produce

SAR records. Settlements of administrative proceedings involving handfuls of isolated SAR

violations should not establish the “appropriate penalty range” advanced by Alpine.

       Third, for the same reasons that these matters carry little comparative value here, they

cannot credibly be used as a baseline to support Alpine’s claim that the SEC seeks to impose a

litigation “penalty.” Opp. at 9. As explained in the Motion, the penalty sought is roughly 10% of the

amount permissible by statute. Alpine’s related suggestion that it is willing to consent to

undertakings – as part of an improbably low financial penalty – does not make Alpine comparable

to defendants who actually do consent to undertakings and work toward compliance. Good faith

compliance does not wait for a bargain on the amount of penalties for past violations.

       Fourth, Alpine’s effort to distinguish settlements with higher penalties in a footnote is

another reason why its analysis should be given no weight. Opp. at 8 n.2. The settlements cited in

the footnote all entailed penalties for willful violations of SAR reporting rules and yet none of them


                                                   3
            Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 8 of 31




involved the volume of reckless violations at issue here. Nor did they involve systemic failures

across the firms’ primary business like the violations at issue here. If anything, these settlements

support an even higher penalty than that requested here. Further, Alpine’s effort to distinguish these

settlements based on the size of the firms finds no support in the cited settlements. None of them

suggest that the firms in these matters were penalized for generating more revenue than Alpine.

That is because a defendant’s financial condition is not the starting point for the determination of a

penalty and is often given little or no weight.

       Fifth, Alpine’s citation to what it pejoratively deems cases involving violations of a

“‘technical’ or recordkeeping nature” should also be given no weight. Opp. at 10-11. For example,

unlike the three violations in SEC v. Slocum, Gordan & Co., which the court determined were not

deliberate or willful and for which the defendant “took every step possible to rectify the situation as

quickly as possible” after it was informed of a potential violation, Alpine violated three separate

SAR reporting rules thousands of times after receiving notice that none of its SARs were adequate.

334 F. Supp. 2d 144 at 185-186 (D.R.I. 2004), see also Motion at 6 & n.1. Alpine’s characterization

of the thousands of violations here as “technical” and “recordkeeping in nature” only shows that

Alpine does not accept responsibility. Alpine’s analysis also mischaracterizes the SEC’s reliance

on cases cited by the SEC. Opp. at 11. The SEC did not cite these cases for comparable penalty

amounts; these cases were cited to support the requested methodology. Motion at 11-12.

       In short, the Court should give no weight to Alpine’s argument for a penalty as low as $24

per violation because the matters cited carry little comparative value especially because Alpine’s

analysis is focused exclusively on Alpine’s revenue.

       B.       Alpine Does not Confront the Evidence that its Violations Flowed from
                Deliberate and Reckless Policy Decisions.

                                                   4
          Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 9 of 31




       The SEC showed that it need not prove recklessness to establish violations of Section 17(a)

and Rule 17a-8, or to obtain a Tier 1 penalty, but that, in any event, Alpine acted recklessly in

violating Section 17(a) and Rule 17a-8 thousands of times because (1) Alpine’s excuse that it

believed no transaction was mandatory is not credible; (2) there is no evidence that Alpine actually

held the incredible view of SAR requirements at the time of the violations; and (3) the excuse that

Alpine’s AML program improved after notice from regulators is defeated by the volume of

violations before and after it received notice. Motion at 4-7. The SEC cited findings by the Court

and Alpine’s own arguments on each point. In response, Alpine asserts numerous overlapping

arguments about whether its conduct met the legal threshold for reckless behavior. Opp. at 13-33.

Each specific argument is addressed below. At the outset, however, the framework of Alpine’s

arguments is wrong in two fundamental ways. Opp. at 13.

       First, the SEC does not need to prove, and the Court does not need to find, that Alpine’s

conduct meets the legal standard for recklessness. To be sure, the SEC submits that it does. But

Alpine misses the point of the factors for injunctive relief and penalties by focusing on the binary

decision of whether Alpine acted recklessly. The Court has discretion in this context to determine

that Alpine’s degree of culpability supports the remedies sought without a specific finding that the

culpability meets the threshold for recklessness.

       Second, the SEC did not rely on its ipse dixit. Opp. at 13-14. The SEC cited the Court’s

findings about Alpine’s implausible explanations and the absence of any evidence supporting a

theory that its SAR violations were mere mistakes. Motion at 4-7. These factual findings support an

inference of reckless conduct. Alpine’s refusal to confront the SEC’s actual contention (an obstinate



                                                    5
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 10 of 31




tactic throughout this litigation) is another indication that the remedies sought by the SEC are

appropriate. If a valid competing inference existed Alpine would have offered it.

       In short, the question is not simply whether the number of violations by itself meets the

threshold for recklessness. Instead, the issue is whether the degree of Alpine’s culpability—an

inference drawn from facts found by the Court and from Alpine’s own admissions—weighs in favor

of the injunctive relief and civil penalties requested by the SEC. The SEC’s Memorandum shows

that it does. Alpine’s Opposition does not confront this issue in a meaningful way.

               1.      Alpine’s conduct was reckless.

       Alpine argues that the SEC’s claim of recklessness is based “on nothing other” than the fact

that violations occurred. Opp. at 14-16. As noted above, this argument should be given no weight

because it fails to confront the claim that an inference of reckless conduct should be drawn from its

bad faith position on voluntary SARs and its reporting obligations. See Motion at 4-7. The cases

cited by Alpine about recklessness do not help. Opp. at 14-15.

       Alpine relies primarily on McLean v. Garage Mgmt. Corp., where a violation flowed from

the defendant’s unreasonable reliance on government investigations, but plaintiff failed to show that

the defendant was aware of a substantial risk that it was violating the law. No. 09 CIV. 9325 DLC,

2012 WL 1358739 (S.D.N.Y. Apr. 19, 2012). This case is distinguishable here on numerous

grounds. The investigations in McLean did not provide direct notice that the defendant was

violating the law, id. at *4, but here FINRA told Alpine unequivocally that all its SAR narratives

were deficient. Motion at 6. Despite this direct notice Alpine chose to “stick with it nonetheless.”

See McLean, 2012 WL 1358739, at *7. Even before FINRA told Alpine that it was violating the law

on a systemic basis, the “template” SAR narratives routinely used by Alpine were so woefully at


                                                   6
            Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 11 of 31




odds with the plain instructions on the SAR form that the danger Alpine was violating the law on a

daily basis was “so obvious that [Alpine] must have been aware of it.” Id. at *7 (citing ECA, Local

134 IBEW Joint Pension Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 198 (2d

Cir.2009) (citation omitted) (securities fraud)). This obvious danger makes the absence of any

contemporary evidence supporting Alpine’s explanation critical: unlike in McLean, Alpine’s post

hoc explanation that it did not think any of the transactions at its firm were suspicious is simply not

credible.

       Alpine’s citation to cases analyzing the standard for recklessness are also not helpful for the

additional reason that here the issue concerns Alpine’s degree of scienter and, even without a

specific finding of that its conduct was reckless, the evidence that Alpine acted deliberately and

recklessly weighs in favor of the remedies sought.

                2.     Alpine’s evidence of its employees’ purported good faith is not credible.

       Alpine also argues that its conduct does not meet the legal threshold for recklessness by

citing evidence of purported “good faith” of its employees. Opp. at 16-23. The evidence cited by

Alpine does not weigh against the remedies sought by the SEC for several reasons.

       First, Alpine’s exclusive focus on the employees who prepared SARs misses the point. The

SEC showed that Alpine’s decision to use a truncated AML procedure to handle its high flow of

suspicious transactions was deliberate and created an obvious danger that deposit SARs would omit

required information and related liquidations would not be reported at all. Motion at 4-7. This was a

corporate decision that warrants the remedies sought here. Evidence that employees executed this

flawed policy in good faith does not weigh against the remedies sought.




                                                   7
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 12 of 31




       Second, the argument that employees acted in good faith is not credible. The SEC cited the

Court’s finding that there is no contemporary evidence that Alpine employees actually believed that

it filed SARs on a “voluntary” basis, Motion at 5, and Alpine responded with none. Instead it

continues to rely on the circular claim that the omission of a red flag from a SAR narrative is proof

that the AML employee who prepared a narrative actually considered the red flag. Opp. at 20; see

also Alpine Depo. at 155:1-8, attached as Ex 1 (“Alpine Depo.”) (“Q. [w]hy was that information

not included in the SAR? A. Because the filer of the SAR didn’t feel it was relevant to the reason

why they filed. Q. Is that something you can tell by looking at the SAR, or is that just an assumption

that you make from the fact that it’s not in there? A. The latter.”).The omission of a red flag is not

credible evidence that Alpine actually considered the red flag in good faith but determined to file a

“voluntary” SAR without it.

       Alpine’s citation to SARs that did report red flags cannot help Alpine because Alpine has

never been able to explain why it reported the red flags for some transactions but not others. For

example, Alpine cites SARs where it reported criminal or regulatory history as evidence that it

considered all red flags. Opp. at 20 n.29. But Alpine cannot explain why red flags about customers

were included in some SARs but not others without the same circular claim that the omission of a

red flag must be evidence that the preparer considered the red flag and nevertheless deemed the

SAR “voluntary”. See Ex. 1, Alpine Depo. at 137:12-138:20; 160:2-161:3.

               3.      Alpine’s persistent refusal to acknowledge its bad faith policies
                       undermines any evidence of improvement in Alpine’s SAR narratives.

       Alpine also tries to show good faith by pointing to the fact that the number of violations

found on summary judgment decreased during the relevant time period (albeit not to zero

violations). Despite all its efforts to show “improvement” in its SAR filings, Alpine still cannot

                                                   8
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 13 of 31




admit that any of the transactions at its firm from 2011 to 2015 triggered a mandatory SAR with

complete narratives. Motion at 5. This refusal to move from its absurd view that none of the

transactions at its firm required SARs is not progress. It also does not bode well for the likelihood

that violations will stop without the remedies requested.

        The purported efforts to increase staff and training cited by Alpine, Opp. at 23, also do not

address the problem here because that staff continued to labor under the policy imposed by Alpine

that utterly disregarded the objective component of the SAR filing rules. Alpine cannot credibly

claim good faith progress by employing a robust and competent staff (it did not) if Alpine directs

that staff to execute a bad faith policy.

        Further, the fact that the Court imposed a higher burden on some SARs than requested by

the SEC does not show that Alpine acted in good faith. The higher burdens cited by Alpine, Opp. at

25-26, were imposed on summary judgment, not trial. To the extent any ambiguity exists in the

SAR rules, the violations established on summary judgment under these higher burdens were

numerous and “stark,” as the Court has found. Alpine II, 354 F. Supp. 3d at 419.

        And, of course, the fact that the SEC had to file a lawsuit and submit a motion for partial

summary judgment before Alpine produced records that were required to be produced upon request

in 2016 undermines any claim of progress or good faith.

        C.      Together with other Direct and Circumstantial Evidence, the Volume of
                Violations Supports a Finding of Recklessness.

        Alpine argues that the volume of SAR filings and volume of violations does not support a

finding of recklessness. Opp. at 27-28. The argument also is wrong for at least three reasons. First,

the high volume of violations is evidence supporting the inference that Alpine made a deliberate

policy decision to substitute the investigation and reporting required by the SAR rules with a

                                                   9
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 14 of 31




truncated investigation and reporting scheme based on checklists and templates. The volume of

violations rules out the possibility that the violations resulted from one-off mistakes.

        Second, Alpine is wrong that there was no benefit or motive for the deliberate choice to

truncate its AML program with checklists and templates. Opp. at 27. Alpine admitted that the

templates were used, at least in part, to efficiently handle the high volume of filings at the firm. See

Ex. 1, Alpine Depo. at 99:4-20. Thus, the motive was at least in part money—it did not want to pay

for the staff necessary to handle the volume and type of transactions flowing through its firm.

        Third, the fact that some of Alpine’s violations were repeated many times does not help

Alpine in any respect. Opp. at 28. The repetition shows the flaws were systemic and that the

violations are likely to continue absent injunctive relief and civil penalties.

        D.     Alpine Concedes that its Failure to Review and Report Sales Connected to
               Large Deposits Resulted from a Deliberate AML Policy.

        Liquidations following a deposit of a large number of shares of low-priced securities

(“LPS”) create a pattern of transactions that “is a hallmark of market manipulation.” Alpine II, 354

F. Supp. 3d at 441. The Court concluded that Alpine could not discharge its duty to file SARs on

liquidations by filing only a SAR for a suspicious deposit and granted summary judgment on 1,214

groups of deposits and unreported sales. Alpine II, 354 F. Supp. 3d at 441-442. The Court rejected

Alpine’s argument that “since its business model treated each deposit as if the deposited LPS would

be sold shortly thereafter, its careful review of the need to file a SAR for the deposit fulfilled all of

its obligations under the law[,]” and also rejected Alpine’s argument that in other instances Alpine

reported patterns of matched trading and wash trading as not the subject of this lawsuit. Id. at 442 &

n.82.



                                                    10
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 15 of 31




       Alpine asserts these arguments again, contending that its failure to file thousands of SARs

was not the consequence of a deliberate choice, Opp. at 28-30, but, in fact, these arguments concede

that it was. Alpine argues that it employed a policy to not investigate or report sales related to a

deposit reported in a SAR because Alpine viewed the sales as synonymous with the reported

deposit. Opp. at 30; see also SEC SOF 47 (Doc. No. 148 at 10-11). Alpine never communicated this

policy in its SARs. The reader had no way of knowing about the volume or dates of related sales or

whether the sales even occurred, and this is a consequence of Alpine’s deliberate policy developed

to handle a large volume of suspicious transactions flowing through its firm. Thousands of failures

to report were not caused by thousands of independent mistakes—they were caused by deliberate

choices to ignore the sales.

       And of course this deliberate policy disregarded a known risk. See Opp. at 30. The policy

created a risk that suspicious sales would go unreported. Alpine knew this was a risk based on,

among other things, the fact that it “assumed” the sales were so closely related to suspicious

deposits that it need not even report them and the large volume of patterns of transactions that are

hallmarks of market manipulation. The failure to report these sales was reckless. See also Alpine II,

354 F. Supp. 3d at 418 (“Given the sheer number of lapses at issue in this case, there is no basis to

conclude that a broker-dealer that reasonably attempts to follow the requirements of Section

1023.320 will be at risk.”).

       E.      Alpine’s Protestation of Innocence Supports the Requested Remedies.

       The Motion shows that Alpine’s continued protestation of innocence is one factor that

weighs in favor of injunctive relief, citing clear Second Circuit precedent “the court may properly

view a culpable defendant’s continued protestations of innocence as an indication that injunctive


                                                   11
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 16 of 31




relief is advisable.” Motion at 7 (citing SEC v. Lorin, 76 F.3d 458, 461 (2d Cir. 1996)). In response,

Alpine claims incorrectly that the SEC pointed to its protestations of innocence as evidence of

recklessness. Opp. at 30-33. It did not. The SEC points to Alpine’s protestation of innocence as an

indication that injunctive relief is advisable—not to prove Alpine’s state of mind at the time it of its

thousands of violation. Alpine does not address Lorin or otherwise dispute this point. Instead,

Alpine quotes a case agreeing with the principle in Lorin that a “lack of remorse” can be an

indication that violations will continue in the absence of an injunction. Opp. at 31 (quoting SEC v.

First City Fin. Corp., 890 F.2d 1215, 1229 (D.C. Cir. 1989) (“As such, it is really only another

indication as to whether it is ‘reasonably likely’ that future violations will occur in the absence of an

injunction.”).

       Finally, Alpine is wrong in arguing that the SEC cited no support for its assertions that

(i) Alpine tries to shift responsibility for its SAR failures to its introducing broker; and (ii) Alpine

argues that it should not be liable because regulators did not directly notify Alpine of its

deficiencies sooner. Opp. at 31. The SEC cited the Court’s orders in this case on both points:

   •   “Alpine argues that it was entitled to rely on SARs filed by the introducing
       broker for the transaction, and that the SEC has the burden to disprove the
       existence of such a SAR.” Alpine I, 308 F. Supp. 3d at 799;

   •   “Alpine first argues that it did not have notice of the SEC’s theory of this
       case until it received the OCIE Report in 2015 and that it is accordingly
       unfair to hold it liable for failing to include mention of red flags in its SARs’
       narratives that the SEC asserts it improperly omitted.” Alpine II, 354 F. Supp.
       3d at 418.

Motion at 7. It is appropriate for the Court to consider Alpine’s repetitive effort to blame others as

an indication that violations will continue absent an injunction.

       F.        Additional Discovery and an Evidentiary Hearing are not Required.


                                                    12
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 17 of 31




       The Court should deny Alpine’s requests for discovery and an evidentiary hearing on the

issue of its own state of mind because they are not necessary. Courts routinely decide remedies

without a hearing. See, e.g., SEC v. Koenig, 469 F.2d 198, 202 (2d Cir. 1972) (“There was sufficient

undisputed evidence in the extensive record to render the holding of an evidentiary hearing

unnecessary and to support the district court’s findings of fact and conclusions of law.”)

       No hearing is necessary for Alpine to further develop its opposition. Alpine can—and did—

submit evidence from witnesses under its control and a witness who it deposed during discovery.

No discovery is needed because the evidence of Alpine’s recklessness is entirely in Alpine’s control

and Alpine articulates no evidence that it was unable to present with its Opposition. Alpine also

makes no proffer to explain how any evidence it has already presented would be different at a

hearing. Moreover, the SEC relies on facts found by the Court (Alpine is wrong that the SEC did

not “offer any factual support or citation to the record”). To be sure, Alpine could have argued

about what weight the Court should give these findings when assessing remedies, but a hearing and

discovery are not necessary to develop these facts further.

II.    ALPINE PROVIDES NO GROUNDS FOR A DIFFERENT PENALTY.

       A.      Alpine’s Proposed Methodologies do not Recognize the Number or Seriousness
               of Separate Violations Here.

       The SEC requested penalties on per-violation basis and cited precedent for that

methodology. Motion at 11-13. The amounts requested per penalty were on the lower-end of the

permissible penalty range and distinguished the seriousness of different types of violations. Id. In

lieu of this methodology, Alpine argues for a single penalty or a handful of penalties based on its

construction of courses of conduct, which it makes for the first time in this lawsuit. Opp. at 34-40.



                                                  13
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 18 of 31




The Court has discretion to select a methodology and should decline Alpine’s invitation because it

does not recognize the individual violations established on summary judgment.

       Contrary to Alpine’s argument in the Opposition (at 35-37), the parties and the Court never

grouped alleged violations into courses of conduct. At the Court’s suggestion, the SEC moved for

partial summary judgment in order to establish legal principles to apply to thousands of alleged

violations on an individualized basis. The SEC embraced the burden to prove each violation by

presenting evidence of each SAR and each SAR support file, and confirmed that Alpine had no

other transaction-specific evidence related to each SAR. Indeed, the parties and the Court have

spent an enormous amount of time and resources analyzing the violations on SAR by SAR basis.

Accordingly, Alpine’s argument that the SEC has shifted its approach from an emphasis on courses

of conduct to individual transactions is wrong. Opp. at 37.

       In addition, Alpine never suggested that presenting individualized evidence on each alleged

violation was not necessary or inefficient because just a sampling of violations could have

established a course of conduct. Instead, Alpine vigorously opposed specific violations at every

opportunity. Alpine treated each alleged violation as a separate matter that requires separate proof

ever since the initial stages of discovery. See e.g., Doc. No. 42 at 2 (“But Table A does nothing

more than list thousands of SARs; it does not identify or describe the alleged deficiency or

violation; it does not even describe the particular ‘material red flag’ that Alpine supposedly omitted

from the SAR.”). As another example, Alpine has already prevailed in grouping together violations

for the failure to file SARs based on the text of the SAR rules, which treats transactions or patterns

of transactions as separate events that trigger separate obligations. Thus, the parties’ and Court’s




                                                  14
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 19 of 31




treatment of violations as separate violations does not support Alpine’s new suggestion to group

violations into classes or courses of conduct.

       The individualized proof and nature of each violation makes this case unlike the cases relied

on by Alpine, including SEC v. Cavanagh, where the same evidence of conduct was used to

establish violations as to multiple victims. Opp. at 38-39. Moreover, in support of its requested

methodology Alpine again relies on cases involving what Alpine considers “technical” or

“bookkeeping” violations. Opp. at 39-40. For the reasons above, including that Alpine acted

deliberately and recklessly, these cases carry little comparative value.

       Here, the individualized nature of each violation, the fact that no other monetary remedy

will provide deterrence here (as in cases like Cavanagh with high disgorgement amounts) and the

fact that the requested penalty amounts already account for the volume of violations here by seeking

amounts at the lower range of the amount permitted by statute all weigh in favor of a methodology

that gives meaning to each violation. Alpine’s request for a volume discount in the form of a

different methodology should be denied.

               1.      The penalty framework for violations of the BSA does not govern the
                       penalties applicable to violations of the Exchange Act.

       The Exchange Act authorizes the Court to impose civil penalties for violations of the

Exchange Act based on the facts and circumstances of the violations and sets the limits of the

penalties. See Motion at 8-9. Alpine’s argument that the BSA imposes a lower limit on a civil

penalty for Alpine’s violations of the Exchange Act in this case makes no sense.

       This argument again asserts that this case is governed by the entirely separate regulatory

scheme promulgated under the BSA. It is not. Alpine’s citations and arguments are based on the

false premise that the SEC has made a “request for per-violation or total penalties for violations of §

                                                  15
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 20 of 31




1023.320 that exceed the amounts authorized under the specific provisions of the BSA…” Opp. at

43. However, as the court recognized, the SEC brought this enforcement action against Alpine for

its violations of Section 17(a) of the Exchange Act and Rule 17a-8 thereunder. Alpine I, 308 F.

Supp. 3d at 795. The fact that Alpine’s conduct could give rise to liability under both the BSA and

the Exchange Act does not mean that Alpine’s liability under the Exchange Act is constrained by

that separate regulatory scheme.

       Further, the difference in the penalty frameworks under the Exchange Act and BSA do not

present “an irreconcilable anomaly” as Alpine contends. Opp. at 42. As the Supreme Court held in

United States v. Batchelder, 442 U.S. 114, 118, 122 (1979), even criminal statutes imposing

different maximum terms of imprisonment for nearly identical conduct were “fully capable of

coexisting.” See also Radzanower v. Touche Ross & Co., 426 U.S. 148, 155 (1976) (“It is not

enough to show that the two statutes produce differing results when applied to the same factual

situation.”). Instead, the penalty framework created by Congress for violations of the Exchange Act

reflects its determination of the penalties necessary to punish and deter violations of that Act by

broker-dealers like Alpine and others.

       As a registered broker-dealer, Alpine is a gatekeeper of our financial markets. Through the

nature of its business Alpine has voluntarily subjected itself to the penalties applicable to violations

of the Exchange Act. The fact that Congress determined that a different penalty framework should

apply to violations of the Exchange Act and BSA is “persuasive authority” (see Opp. at 43-44) that

the Court should apply the penalty framework of the Exchange Act, not the BSA, to Alpine’s

violations of the Exchange Act in this case.

               2.      Alpine’s support file violations warrant separate penalties.


                                                   16
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 21 of 31




       The Court ruled that “[a] failure to either maintain or produce a SAR’s supporting

documents…violates Section 1023.320 and, as a result, violates Rule 17a-8 as well.” Alpine I, 308

F.Supp.3d at 811-12. The Court also ruled that “[t]o the extent Alpine seeks to avoid liability on this

claim by relying on a more recent production of supporting files in the course of discovery, the

effort is futile” because “Alpine was required to produce the files when they were requested in

2016.” Id. The SEC submitted evidence that Alpine failed to produce the support files in 2016 and

specifically argued, consistent with the Court’s summary judgment order, that because “the

documents were not produced until 2018 in the course of discovery” Alpine “cannot defeat these

claims.” Doc. 167 at 34-35. The Court ultimately ruled that the SEC established Alpine violated

Rule 17a-8 “by showing that Alpine was unable to make [496 SAR support files] available to the

SEC in 2016.” Alpine II, 354 F. Supp. 3d at 445. Contrary to Alpine’s claim, the SEC did not

advance new arguments in the Motion and Alpine’s complaint that the SEC is now seeking

penalties based on the violations found by the Court is unfounded.

       For all of the reasons discussed above, the Court should not grant Alpine a volume discount

on its failure “to make [496 SAR support files] available to the SEC in 2016.” Id. Alpine’s proposed

methodology would treat its failures regarding hundreds of SARs the same as if it failed to produce

one and would not adequately punish or deter Alpine’s violations. Alpine’s violations reflect its lack

of good faith compliance and warrant a substantial penalty.

       B.      Relevant Factors do not Support a Decrease in the Penalties Sought.

       The SEC showed that the relevant penalty factors support a substantial penalty. Motion at 9-

11. Alpine responds by, once again, misstating the SEC’s position and minimizing the weight of its

conduct. Opp. at 46-49. Alpine also argues that the Court should craft a penalty around its current


                                                  17
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 22 of 31




balance sheet but fails to explain that

                                                               The omission of Alpine’s complete

financial condition alone should render the financial condition factor neutral.

               1.      Alpine’s application of factors to its conduct and the harm it caused does
                       not weigh against the remedies sought.

       Degree of Scienter. Alpine first repeats its argument that the SEC relies only on the volume

of violations to show Alpine’s degree of scienter. Opp. at 46-47. This argument fails for the reasons

stated above—Alpine handled the large volume of suspicious transactions through its firm with a

policy decision to use a truncated review and reporting scheme under the absurd view that it had no

objective standards so long as it claimed that all SARs were “voluntary”. The SEC showed this

policy decision was deliberate and reckless, and Alpine does not dispute this point in its Opposition.

Motion at 4-7. Alpine’s decision to instead misstate the SEC’s position as reliant only on the

number of violations helps confirm that there is no innocent or even negligent explanation for

Alpine’s conduct.

       Egregious Conduct. Alpine next claims that its conduct was not egregious by minimizing

the SAR rules and ignoring its role as a registered clearing-broker. Opp. at 47-48. Citing the Court’s

opinions in this case, the SEC explained that Alpine is a registered broker-dealer that provides

services to a market fraught with fraud. Motion at 6, 10. Alpine accepted a role as a gatekeeper to

the financial markets and its witnesses repeatedly testified that SAR obligations are important.

Alpine does not recognize its responsibilities as a registered broker in response. Instead, Alpine

cites a case that, according to Alpine, means that its mere reporting violations are not egregious.

Opp. at 47-48 (citing United States v. Bajakajian, 524 U.S. 321 (1998)). This case is distinguishable

on several grounds. The defendant in Bajakajian was not a registered entity like Alpine. The

                                                  18
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 23 of 31




violation at issue in Bajakajian was isolated—the defendant violated a reporting obligation just

once; not over 2,000 times like Alpine. Moreover, the total monetary sentence affirmed in

Bajakajian for a single violation was $20,000 ($15,000 forfeiture, three years of probation, and a

fine of $5,000). Id. at 326. Here, the SEC seeks a penalty of $10,000 per violation against a

registered broker-dealer who systemically violated the law over the course of years. A case where

an individual paid twice that amount for a single violation does not undermine the egregiousness of

Alpine’s conduct.

       Substantial Risk of Loss. The SEC relied on this Court’s orders to demonstrate the risk of

loss caused by Alpine’s years of systemic violations. Motion at 48-49. In response, Alpine argues

that the SEC has not met the burden to show a loss applicable to a request for third-tier penalties

and has not shown any actual loss. Opp. at 48-49. It is true that the SEC did not present evidence of

actual loss that would have been averted if Alpine had properly reported suspicious transactions, but

that type of evidence is not required to understand the risk created by Alpine’s systemic SAR

reporting violations or whether that risk causes this factor to weigh in favor of a first-tier penalty.

Alpine’s response does not dispute that its routine violations obscured and concealed suspicious

activity from law enforcement that increased risk to investors, and Alpine does not dispute its

conduct undermined regulations intended to protect the integrity of international markets. This risk

of loss weighs in favor of the requested penalties.

               2.      Alpine has failed to show that its financial condition warrants a reduced
                       penalty.

       It is apparently Alpine’s position that an entity can avoid the consequences of its serious and

repeated securities laws violations simply by

            Opp. at 49-54. That is not the law. The Court has discretion to impose a penalty that in

                                                   19
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 24 of 31




its judgment appropriately deters and punishes Alpine’s violations of the securities laws. However,

a defendant’s “demonstrated current and future financial condition” is only one of the several

factors that Courts weigh when determining an appropriate civil penalty. See SEC v. Cavanagh, No.

98 Civ. 1818 (DLC), 2004 WL 1594818, at *31 (S.D.N.Y. July 16, 2004) (citing SEC v. Lybrand,

281 F. Supp. 2d 726, 730 (S.D.N.Y. 2003) (collecting Southern District of New York cases

analyzing these factors)). This factor should be given little weight here because Alpine’s discussion

of its financial condition omitted the fact that

                                     . The Court should not

                    and reducing penalties to fit Alpine’s balance sheet.

                       i.      Alpine’s financial condition also includes
                                                  and future earnings.

       Any assessment of Alpine’s financial condition should include

            During the relevant time period, Alpine has been a private company owned and

controlled by John Hurry and his family through various entities. 2



                      . 3 Alpine is appealing to fairness and equity when asking for a penalty that fits


2
  See, e.g., Motion to Stay Sanctions, In the Matter of the Application of John J. Hurry (CRD. No.
2146449), SEC Admin Proc. File No. 3-18612, filed June 24, 2018, (“Motion to Stay”), available at
https://www.sec.gov/litigation/apdocuments/3-18612-event-6.pdf. In this motion, counsel for Mr.
Hurry states “[i]n 2012, Mr. Hurry indirectly acquired Alpine, a registered broker-dealer and
clearing firm, through a holding company that is owned by his family trusts,” Motion to Stay at 5,
and “[t]hrough the trusts, Mr. and Mrs. Hurry are management trustees.” Motion to Stay at 2, fn. 3.
3




                                                   20
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 25 of 31




its financial condition and, in fairness, the Court should consider the financial condition of Alpine’s

ownership, not just Alpine’s balance sheet, to the extent the Court gives any weight to this factor.

       However,                                                                , Alpine has not put in

any evidence of its ownership’s financial condition. In fact, Mr. Hurry has refused to provide any

evidence in this litigation. 4 Because Alpine has not made any showing that its ownership could not

pay the penalty requested by the SEC, and has dodged any discovery on the issue, the Court should

give no weight to Alpine’s professed inability to pay it.

       Additionally, if the Court gives any weight to Alpine’s “ability-to-pay,” Alpine’s own

business activities demonstrate why the Court must look to Alpine’s ownership when assessing it.




4
   The SEC made several attempts to depose Mr. Hurry. The SEC attempted to reach agreement for
service of a F.R.C.P 45 deposition subpoena on Mr. Hurry through Alpine’s counsel, whom the
SEC understands personally represents him in other matters. Mr. Hurry apparently refused to accept
service through counsel. See Ex. 4. The SEC made several attempts to personally serve Mr. Hurry,
to no avail. See Ex. 5. The SEC served Alpine with a notice for Mr. Hurry’s deposition pursuant to
F.R.C.P 30(b)(1), 32, and 37. See Ex. 6; Ex. 7. Through counsel for Alpine, Mr. Hurry refused to
appear. See Ex. 8.
                                                  21
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 26 of 31




          5


                   It could do so to pay a penalty. That Alpine’s CFO represented

                                                       , Opp. at 54, is unsurprising and totally

irrelevant to what an appropriate penalty is based on Alpine’s violations. If the Court is inclined to

consider Alpine’s ability to pay independent of its ownership, the Court should consider Alpine’s

ability to pay a judgment based on additional earnings. Alpine has

                                                                                               , 6 and

certainly could pay a significant judgment over time.

                       ii.     Alpine’s financial condition should be given little weight.

       Alpine’s claimed inability to pay a penalty7 does not constrain the Court’s discretion in

determining a penalty to punish and deter Alpine’s violations. Many courts have recognized that


5




                                                  22
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 27 of 31




although a defendant’s ability to pay a penalty is one factor to be considered when determining a

penalty, the Court has discretion to impose a penalty that a defendant claims it cannot pay to serve

the goals of a penalty. “While consideration of a defendant’s financial condition is a factor to be

considered in assessing a civil penalty, it is but one of many a court considers when exercising its

discretion.” SEC v. Cope, No. 14 Civ. 7575 (DLC), 2018 WL 3628899, at *8 (S.D.N.Y. Jul. 30,

2018), appeal filed, No. 18-2564 (2d Cir. Aug. 29, 2018). “[N]othing in the securities laws

expressly prohibits a court from imposing penalties or disgorgement liability in excess of a

violator’s ability to pay.” SEC. v. Warren, 534 F.3d 1368, 1370 (11th Cir. 2008).

       In many cases, Courts have determined that penalties greater than defendants’ professed

ability to pay are necessary and appropriate to punish and deter violations. See, e.g., SEC v. Kane,

No. 97 Civ. 2931(CBM), 2003 WL 1741293, *4 (S.D.N.Y., April 1, 2003) (“a defendant's claims of

poverty cannot defeat the imposition of a civil penalty by a court.”); SEC v. Inorganic Recycling

Corp., No. 99 Civ. 10159 (GEL. ), 2002 WL 1968341, *4 (S.D.N.Y. Aug. 23, 2002) (the

defendant’s claim of inability to pay cannot defeat the need to impose a civil penalty); SEC v.

Markusen, 143 F.Supp.3d 877, 895-98, (D. Minn. 2015) (imposing civil penalty against defunct

company); SEC v. Miller, 744 F.Supp.2d 1325, 1346 (N.D. Ga. 2010) (imposing $75,000 penalty

when defendant had $5,000 of assets). And the fact that Alpine is an entity, and that a penalty could

lead to the demise of Alpine (assuming its ownership elects not to pay), makes little difference. See

SEC v. Aerokinetic Energy Corp., 8:08-CV-1409, 2010 WL 5174509, at *(M.D.FL., Dec. 15, 2010)

(“Defendants suggest that a substantial penalty would lead to the demise of the company, which is




                                                  23
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 28 of 31




another way of saying the company is unable to pay such a penalty. This factor, however, ‘does not

merit significant weight in comparison to the other equities.’” (quoting SEC v. Warren, at 1370, and

imposing a civil penalty against the entity)). The authority cited by Alpine does not suggest

otherwise. 8

       Accordingly, the Court should exercise its discretion and impose a penalty based on the

thousands of violations found by the Court and it should not be reduced because

                              that do not want to pay a penalty.

       C.      The Penalties Sought do not Violate the Eighth Amendment.

       Alpine argues that the requested penalties violate the Eighth Amendment prohibition against

excessive fines with the same arguments that fail for the reasons discussed above: (1) misplaced

reliance on Bajakajian; (2) an incomplete picture of Alpine’s financial condition; and (3) misplaced

reliance on penalties allowed under the BSA. Opp. at 57-59. The penalties sough here do not violate

the Eighth Amendment because they are not “grossly disproportional” to the nature of Alpine’s

offenses based on the four factors used to assess proportionality. See Bajakajian, 524 U.S. at 337-

39.


8
  The authority cited by Alpine simply confirms that Courts have discretion when assessing
penalties. S. Rep. No. 101-337, The Securities Law Enforcement Remedies Act of 1990, 1990 WL
263550, at p. 16, (1990) (“Report”). It does not, as Alpine claims, “ma[k]e clear” that penalties
must always be specifically calibrated to ensure that they do not “result in the company closing.”
Opp. at p. 50. Rather, the Report confirms why civil penalties are important: “The proposed civil
money penalties also will provide a financial disincentive to violations that reflect an unwillingness
to incur the cost of full compliance with the securities laws. . . . the possibility of civil money
penalties will improve compliance with the law and have a significant remedial effect.” The Report
further confirms that “the district court will have discretion to determine whether a penalty should
be imposed and the amount of such penalty.” Report at p. 16. Alpine’s citations to a settled
administrative proceeding where the SEC determined not to assess a civil penalty and cases
involving other statutory schemes are facially irrelevant to this litigated District Court enforcement
action under the Exchange Act and do not merit further discussion.
                                                  24
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 29 of 31




       With respect to the first factor, the essence of Alpine’s misconduct, has been discussed

extensively: the misconduct was egregious because it was systemic, deliberate, reckless, and created

a substantial risk of harm to investors and law enforcement’s ability to detect and prevent financial

crimes. The second factor weighs against Alpine because as a registered broker Alpine fits squarely

into the class of persons for whom the BSA, Section 17(a), and Rule 17a-8 were principally

designed. The third factor weighs against Alpine because the maximum first-tier penalties that

could have been imposed is much higher than $10,000 per violation: $75,000 to $80,000 per

violation for a total of over $200 million. See Motion at 12 & n.3; see also Collins v. SEC, 736 F.3d

521, 527 (D.C. Cir. 2013) (distinguishing Bajakajian because “though Collins’s penalty was at the

upper end of the second-tier penalties, we cannot say that this is inappropriate. This factor mattered

in Bajakajian…. Here, by contrast, we have indications that Collins may have been eligible for an

even larger penalty, as suggested by the ALJ's application of a third-tier penalty.”). Finally, the

fourth factor weighs against Alpine because the repeated and serious nature of Alpine’s misconduct

and its role in the securities industry do not make the penalties sought grossly disproportionate.

Even the penalty affirmed in Bajakajian was higher than the $10,000 sought here for each violation,

and nothing in the Opposition entitles Alpine to a “wholesale” discount for its repeated conduct.

                                           CONCLUSION

       For the reasons above and in the SEC’s Motion, the Court should impose the remedies

requested in the Motion.




                                                   25
 Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 30 of 31




Respectfully submitted this 11th day of July, 2019.


                                     /s/ Zachary T. Carlyle
                                     Zachary T. Carlyle (pro hac)
                                     Terry R. Miller (pro hac)




                                         26
         Case 1:17-cv-04179-DLC Document 213 Filed 07/11/19 Page 31 of 31




                                CERTIFICATE OF SERVICE

       I certify that on July 11, 2019, a copy of the foregoing document was served via ECF upon

the following:

       Brent R. Baker
       Aaron D. Lebenta
       Jonathan D. Bletzacker
       CLYDE SNOW & SESSIONS
       One Utah Center, 13th Floor
       201 South Main Street
       Salt Lake City, Utah 84111-2216

       Maranda E. Fritz
       Thompson Hine LLP (NYC)
       335 Madison Avenue, 12th Floor
       New York, NY 10017

       Counsel for Alpine Securities Corporation


                                                    s/ Nicole L. Nesvig




                                               27
